           Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                           :          CRIMINAL ACTION
                                                    :
    v.                                              :          No. 17-518-5
                                                    :
 TYREE JOHNSON                                      :

                                         MEMORANDUM
 Juan R. Sánchez, C.J.                                                             February 2, 2021

         Defendant Tyree Johnson, who is currently serving a 108-month sentence, moves for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Johnson seeks a reduction of his

sentence to time served asserting the coronavirus disease 2019 (COVID-19) pandemic combined

with his chronic medical conditions, which he contends places him at an increased risk of harm

from the virus, are extraordinary and compelling reasons for his release. The Government opposes

the motion because it contends Johnson does not suffer from a high-risk condition warranting his

release, he is a danger to the community, and the relevant sentencing factors weigh against release.

Because Johnson does not present extraordinary and compelling reasons and the relevant

sentencing factors weigh against release, the Court will deny his motion.

BACKGROUND

         On January 29, 2019, Johnson pleaded guilty to three counts arising out of his participation

in a conspiracy to distribute crack cocaine in West Philadelphia. He pleaded guilty to one count of

conspiracy to distribute 280 grams or more of cocaine base (“crack”), in violation of 21 U.S.C.

§ 846, and two counts of distributing drugs or maintaining a drug house in a protected location, in

violation of 21 U.S.C. § 860(a). The Court subsequently sentenced Johnson to 108 months’

imprisonment followed by six years of supervised release pursuant to a Federal Rule of Criminal
           Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 2 of 8




Procedure 11(c) plea agreement. Johnson is serving his sentence at Federal Correctional Institution

(FCI) Allenwood Low in Allenwood, Pennsylvania. His anticipated release date is June 20, 2024.

         Due to COVID-19, a novel and highly contagious respiratory virus, the United States (and

the world) has confronted a rapidly changing public health crisis that has reached the scale of a

global pandemic. The virus commonly causes fever, coughing, and shortness of breath, amongst a

wide range of other symptoms. Some populations, including the elderly and immunocompromised,

are at a higher risk of developing serious complications upon exposure to the virus. The CDC has

identified people of any age who have serious underlying medical conditions as those who are also

at a higher risk for severe illness. High risk underlying medical conditions include cancer, chronic

kidney disease, serious heart conditions, obesity, diabetes, sickle cell disease, and

immunocompromised conditions from cancer treatment, smoking, or bone marrow and organ

transplantation.

         In response to the COVID-19 pandemic, the BOP has implemented several protocols to

protect the health and safety of the inmates, staff, and general public from the spread of the virus.

The BOP’s efforts include quarantining new inmates at the facility until they are cleared, screening

inmates by health services prior to placement, suspending visits, and significantly decreasing the

traffic of individuals entering the facilities. See BOP Implementing Modified Operations, Fed.

Bureau of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25,

2020).

         Due to the ongoing pandemic, Johnson submitted a request for compassionate release to

the warden of FCI Allenwood on April 8, 2020. He requested release based on his chronic health

conditions including Hepatitis C, high blood pressure, and tuberculosis. On May 1, 2020, the

warden denied Johnson’s request because his medical concerns were not debilitating. Johnson,



                                                 2
          Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 3 of 8




represented by counsel, then filed the instant motion for compassionate release on June 17, 2020.

He is currently 45 years old.

       The Government opposes Johnson’s motion arguing he does not present an extraordinary

and compelling reason for release and he is a danger to the community. The Court held a

teleconference with the parties on July 14, 2020.

DISCUSSION

       The Court will deny Johnson’s motion because he does not present an extraordinary and

compelling reason for his release and the relevant sentencing factors weigh against reducing his

sentence at this time. Pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, the

Court may modify a term of imprisonment on the defendant’s motion after the defendant has

exhausted his administrative remedies. In relevant part, § 3582(c)(1) provides that a court

       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction; . . .

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.

Congress, however, did not define the term “extraordinary and compelling reasons,” except to state

that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. § 944(t). Rather, Congress delegated

the authority to define “extraordinary and compelling reasons” to the U.S. Sentencing

Commission.

       Section 1B1.13 of the Sentencing Guidelines explains that a sentence reduction under

§ 3582(c)(1)(A) may be ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a),” that—



                                                 3
            Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 4 of 8




                 (1)     (A)    Extraordinary and compelling reasons warrant the reduction; . . .

                 (2)     the defendant is not a danger to the safety of any other person or to the
                         community, as provided in 18 U.S.C. § 3142(g); and

                 (3)     the reduction is consistent with this policy statement.

Application Note 1 to § 1B1.13 enumerates three specific reasons that qualify as “extraordinary

and compelling” based on the medical condition, age, or family circumstances of the defendant.

U.S.S.G. § 1B1.13 n.1(A)–(C). Application Note 1 further provides a “catch-all” provision, which

allows a court to modify a sentence for “extraordinary and compelling reason[s] other than, or in

combination with, the reasons described in subdivisions (A) through (C).” Id. n.1(D).

          To grant Johnson’s motion, the Court must find that (1) extraordinary and compelling

reasons warrant the reduction, (2) he is not a danger to the safety of any other person or to the

community as provided in 18 U.S.C. § 3142(g), and (3) the applicable sentencing factors under 18

U.S.C. § 3553(a) warrant the reduction.1 Because Johnson’s chronic medical conditions are well

controlled at FCI Allenwood and are not high-risk factors for COVID-19, the Court is not

persuaded he presents extraordinary and compelling reasons for his release. The Court also finds

the relevant sentencing factors weigh against release at this time. The Court will thus deny his

motion.

          As an initial matter, the only applicable extraordinary and compelling reason here is

Application Note 1(D)’s catch-all provision.2 Johnson argues extraordinary and compelling



1
    The Court must also find the reduction is otherwise consistent with the policy statement.
2
  Interpreting Application Note 1 in light of recent amendments to the compassionate release
statute, a majority of the district courts that have considered the issue have concluded that a court
(not just the BOP) may independently determine whether extraordinary and compelling reasons,
other than the reasons listed in the policy statement, exist in a particular case. See United States
v. Rodriguez, 451 F. Supp. 3d 392, 397–98 (E.D. Pa. 2020) (collecting cases). At the time the
application note was drafted, only the Director of the BOP could move for compassionate release
                                                   4
          Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 5 of 8




reasons exist for his release due to the COVID-19 pandemic and him being a high-risk individual

vulnerable to COVID-19 because of his chronic medical conditions. The Government argues

Johnson does not present any basis for compassionate release because the general threat of

COVID-19 is not a basis for release and his medical conditions do not make him high-risk for

severe illness due to COVID-19.

       The COVID-19 pandemic and Johnson’s medical conditions do not rise to the level of

extraordinary and compelling reasons justifying his release. First, Johnson’s generalized concern

regarding COVID-19 and the BOP’s efforts to contain the virus are insufficient to justify

compassionate release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering BOP’s statutory role,

and its extensive and professional efforts to curtail the virus’s spread.”). As for Johnson’s medical

conditions, even in light of the COVID-19 pandemic, they do not present extraordinary and

compelling reasons for his release either. The Center for Disease Control (CDC) lists the medical

conditions that are high risk for severe illness from COVID-19. Although Johnson has chronic




on an inmate’s behalf. In December 2018, however, “the First Step Act amended § 3582(c)(1)(A)
to allow prisoners to directly petition courts for compassionate release, removing the BOP’s
exclusive ‘gatekeeper’ role.” Id. at 396. The Sentencing Commission has not updated the policy
statement to account for this statutory change, and the policy statement is clearly outdated in some
respects, as it continues to track the former statutory language permitting a court to reduce a term
of imprisonment only “[u]pon motion of the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13
& cmt. n.4. Given the changes to the statute, numerous courts have found the policy statement
“does not constrain [a court’s] independent assessment of whether ‘extraordinary and compelling
reasons’ warrant a sentence reduction under § 3582(c)(1)(A).” Rodriguez, 451 F. Supp. 3d at 397
(alteration in original) (citation omitted) (collecting cases). A minority of courts have found
otherwise. See id. at 398 (collecting cases). Assuming the Court has the authority to find
extraordinary and compelling circumstances under the catch-all provision, the Court does not find
such circumstances here. Therefore, the Court need not decide this issue.

                                                 5
           Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 6 of 8




medical conditions like tuberculosis and Hepatitis C, those conditions are not listed as high-risk

conditions by the CDC. The Court also notes the conditions are well-controlled under the BOP’s

care and Johnson’s medical records show he is receiving adequate care. And although Johnson has

high blood pressure, that condition is only listed as one that “might” increase one’s risk of severe

illness from COVID-19. Further, the CDC only categorizes heart conditions such as heart failure,

coronary artery disease, or cardiomyopathies, as high-risk conditions. Johnson does not allege any

such condition here.

        Without more, Johnson’s well-controlled medical conditions and the COVID-19 pandemic

are not extraordinary and compelling reasons for his release at this time. See United States v.

Rodriguez, 468 F. Supp. 3d 681, 686 (E.D. Pa. 2020) (finding defendant’s medical conditions,

including a heart condition, hepatitis B, and tuberculosis, combined with the COVID-19 pandemic

did not rise to extraordinary and compelling reasons for release).

        The relevant sentencing factors also weigh against Johnson’s release. The applicable

factors are:

        (1)    the nature and circumstances of the offense and the history and
               characteristics of the defendant;

        (2)    the need for the sentence imposed—
                      (A) to reflect the seriousness of the offense, to promote respect for
                      the law, and to provide just punishment for the offense;
                      (B) to afford adequate deterrence to criminal conduct;
                      (C) to protect the public from further crimes of the defendant; and
                      (D) to provide the defendant with needed educational or vocational
                      training, medical care, or other correctional treatment in the most
                      effective manner; . . . [and]

        (6)    the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct[.]

18 U.S.C. § 3553(a). Granting compassionate release in this case would require the Court to reduce

Johnson’s 108-month sentence to approximately 38 months—a 65% reduction.

                                                 6
          Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 7 of 8




       In contrast to many of the cases in which courts have granted compassionate release during

the COVID-19 pandemic, Johnson has served only a third of his sentence to date. See United States

v. Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. 2020) (granting compassionate release to a

defendant who had served 17 years of a 20-year sentence and was one year away from eligibility

for home confinement); United States v. Bogdanoff, No. 12-190-1, 2020 WL 2307315, at *6 (E.D.

Pa. May 8, 2020) (noting defendant who had served only seven years of his 18-year sentence had

a “much different” case for compassionate release than “others where defendants are at the end of

their sentence”). In sentencing Johnson only 20 months ago, the Court considered each of the

§ 3553(a) factors and found they supported a sentence of 108 months, as agreed to pursuant to

Rule 11(c). It is difficult to see how the same factors that justified a 108-month sentence a year

and a half ago justify a 38-month sentence today. See United States v. Roberts, No. 18-528-5,

2020 WL 1700032, at *3 (S.D.N.Y. Apr. 8, 2020) (noting the court would be “hard pressed to

conclude that, whereas the Section 3553(a) factors justified a forty-eight-month sentence only a

month ago, the same factors suddenly justify a time-served sentence today”).

       Nevertheless, upon considering the relevant factors again, the Court finds they weigh

against a sentence reduction to time served. Johnson has a significant criminal history and even

engaged in the conduct underlying the charges in this case while he was under court supervision

for a prior felony drug conviction. Although Johnson’s conduct in this case was nonviolent, his

crimes were extraordinarily serious, involving the distribution of crack cocaine over several years

on and near a playground. In imposing his sentence, the Court found a significant period of

incarceration was required not only in light of the seriousness of the drug distribution offenses in

this case but also to promote respect for the law and send a strong message of deterrence. Reducing

the 108-month sentence imposed to 38 months would undermine these goals. See United States v.



                                                 7
          Case 2:17-cr-00518-JS Document 266 Filed 02/02/21 Page 8 of 8




Ebbers, 432 F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020) (holding that in considering the § 3553(a)

factors, a court “should assess whether those factors outweigh the ‘extraordinary and compelling

reasons’ warranting compassionate release, particularly whether compassionate release would

undermine the goals of the original sentence”); United States v. Walter, No. 18-834-6, 2020 WL

1892063, at *3 (S.D.N.Y. Apr. 16, 2020) (declining to convert a defendant’s sentence “to one of

home confinement, when he ha[d] served just 17 months of a 62-month term of incarceration,”

where doing so “would disserve [several] important § 3553(a) factors”). As a result, the Court

finds the relevant sentencing factors weigh against reducing Johnson’s sentence.

CONCLUSION

        In sum, Johnson does not present extraordinary and compelling reasons warranting his

release and the relevant sentencing factors weigh against his release at this time. The Court will

thus deny his motion for compassionate release pursuant to § 3582(C)(1)(A).

       An appropriate order follows.



                                              BY THE COURT:

                                               /s/ Juan R. Sánchez
                                              Juan R. Sánchez, C.J.




                                                8
